DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/515,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1-6 do not benefit from the filing date of the provisional application, 62/515,762.  There is no support in the provisional application for key components of instant claim 1 such as the multi-lumen assemblies or the interconnected articulating .
Claims 1-6 have an effective filing date of 06/06/2018.

Response to Arguments
Applicant’s arguments, see page 6, filed 07/13/2021, with respect to objections to the drawings, specification, and claims have been fully considered and are persuasive.  The objections to the drawings, specification, and claims are also obviated by amendments.  The objections of the drawings, specifications, and claims have been withdrawn. 
Applicant’s arguments, see page 7, filed 07/13/2021, with respect to 35 U.S.C 112(b) rejections of claims 1-6 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 1-6 have been obviated by the amendments.  The 35 U.S.C 112(b) rejections of claims 1-6 have been withdrawn. 
Applicant's arguments, see pages 7-10, filed 07/13/2021, with respect to 35 U.S.C 102 and 103 rejections have been fully considered but they are not persuasive.
The Applicant argues that Piskun does not teach the limitation of claim 1 “at least a first of the robotic instruments includes a plurality of interconnected articulating segments, each of the articulating segments being operatively and removably see Office Action (4-13-2021), page 14).  
The Applicant argues that Piskun does not teach the limitation of claim 1 “each of the articulating segments [of the robotic instruments] be operatively and removably attachable to a different one of the multi-lumen assemblies”.  The Applicant further argues that the Examiner points to the tool channels 14 and 16 and not the tools 62 and 64 in alleging that Piskun shows the claimed feature.  The Examiner disagrees.  The Examiner points to paragraph [0053] to again show that the feature of articulating segments for the endoscopic instruments (surgical/robotic instruments) are taught, but based on paragraph [0053])) are slideably and preferably removably received (e.g. operatively and removably attachable) to the tool channels (14 and 16 – e.g. multi-lumen assemblies).  Please see rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control system…for providing rotational movement that imparts translational movement to the actuating arrangement” in claim 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the examiner is using Figures 4-6 and paragraphs [00017]-[00021] of the specification for interpretation of the corresponding structure performing the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/652,057 (App ‘057) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
*Note: line numbers are in reference to the line number in each individual claim in the U.S PGPUB (US 2020/0281666) for the reference application (16/652,057).

Regarding claim 1 of the instant application, claim 2 of App ‘057 discloses:
	A multicatheter subsystem for a steerable catheter robotic system (claim 1, line 1 and line 5), comprising: a flexible outer sheath having a proximal end and a distal end 
Regarding claim 2 of the instant application, claim 3 of App ‘057 discloses:
	The multicatheter subsystem of claim 1 wherein the first instrument is configured to have 7 degrees of freedom (claim 3, lines 1-2).  Claim 3 of the ‘057 application anticipates instant claim 2.  Therefore, the instant claim 2 is not patentable over claim 3 of the ‘057 application.
Regarding claim 3 of the instant application, claim 4 of App ‘057 discloses:
The multicatheter subsystem of claim 1 wherein the flexible outer sheath, the plurality of flexible multi-lumen assemblies and the plurality of robotic instruments are formed from polymer materials (claim 4, lines 1-3).  Claim 4 of the ‘057 application anticipates instant claim 3.  Therefore, the instant claim 3 is not patentable over claim 4 of the ‘057 application.
Regarding claim 4 of the instant application, claim 5 of App ‘057 discloses:
The multicatheter subsystem of claim 1 wherein each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (claim 5, lines 1-3).  Claim 5 of the ‘057 application anticipates instant claim 4.  Therefore, the instant claim 4 is not patentable over claim 5 of the ‘057 application.
Regarding claim 5 of the instant application, claim 6 of App ‘057 discloses:
The multicatheter subsystem of claim 4 further comprising a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement (claim 6, lines 1-5).  Claim 6 of the ‘057 application anticipates instant claim 5.  Therefore, the instant claim 5 is not patentable over claim 6 of the ‘057 application.
Regarding claim 6 of the instant application, claim 7 of App ‘057 discloses:
The multicatheter subsystem of claim 5 wherein at least one of the actuating arrangements includes: a plurality of control lumens attached to and surrounding a central lumen to which one of the instruments is removably attached (claim 7, lines 3-5); and a plurality of pull wires each extending through one of the control lumens (claim 7, lines 6-7), a proximal end of each of the pull wires being operatively connected to the control assembly (claim 7, lines 7-8).  Claim 7 of the ‘057 application anticipates instant claim 6.  Therefore, the instant claim 6 is not patentable over claim 7 of the ‘057 application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piskun  (U.S PGPUB No. 2018/0206711).  This reference has an effective filing date of Jan. 20, 2017 due to the domestic benefit of the filing date of Provisional Application No. 62/448,859.
The examiner interprets instant claim 1 to claim a multicatheter system comprising a robotic instrument that includes a plurality of interconnected articulating segments, wherein the robotic instrument is operatively and removably attachable to the distal end of one of the multi-lumen assemblies.

Regarding claim 1, Piskun teaches (Figure 9A, element 12) a multicatheter subsystem for a steerable catheter robotic system (abstract, paragraphs [0007] and [0132]), comprising: (Figure 9A, element 12) a flexible outer sheath having a proximal end and a distal end (paragraph [0007], lines 1-4; paragraph [0062]); (Figure 1 and Figure 9A, elements 14 and 16) a plurality of flexible multi-lumen assemblies extending through the flexible outer sheath, each of the multi-lumen assemblies having a proximal end and a distal end (paragraph [0074]); (Figures 9A and 9B, elements 62 and 64) a plurality of robotic instruments for performing a surgical procedure (paragraph [0068]), (Figures 9A and 9B, elements 14, 16, 62, and 64; Figure 5, elements 14, 16, 26, and 28) each of the robotic instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each robotic instrument is teleoperable independently of every other robotic instrument (paragraphs [0058], [0068]-[0069] – the endoscope and tools can be maneuvered independently, [0074] – each tool channel has a lumen to slidably and preferably removably receive an endoscopic instrument therethrough, and [0093], lines 1-5), at least a first of the robotic instruments including a plurality of interconnected articulating segments (paragraphs [0053] and [0100] – Please see MPEP 2123(II): “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Piskun explains that an articulation mechanism is not necessary due to the flexibility of the tool channels), each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies (paragraphs [0053], lines 12-16, [0074] – each tool channel has a lumen to slidably and preferably removably receive an endoscopic instrument therethrough, and [0100]).
Regarding claim 2, Piskun teaches the multicatheter subsystem of claim 1 wherein (Figures 9A and 9B, elements 62, 64, and A) the first instrument is configured to have 7 degrees of freedom (paragraph [0063] – the tools, e.g. instruments, can be manipulated with six degrees of freedom; paragraph [0093], lines 1-4 and lines 29-30 – Once the instruments are in place, the instruments can be moved further axially towards a treatment location, thus adding an extra degree of freedom.). 
Regarding claim 3, Piskun teaches the multicatheter subsystem of claim 1 wherein the flexible outer sheath, (Figures 10A-10B, elements 140 and 143) the plurality of flexible multi-lumen assemblies and the plurality of robotic instruments are formed from polymer materials (paragraphs [0060], [0073], [0081], [0083] (lines 22-26), [0094] (lines 1-6), [0098] – another endoscopic instrument that is useable with the multicatheter system can be made of plastic, which is a polymer).
Regarding claim 4, Piskun teaches the multicatheter subsystem of claim 1 wherein each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (paragraphs [0087] and [0132] – There must be at least one actuating arrangement for steering the instrument if the flexible guides and/or endoscopic instruments can be robotically controlled.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Piskun (U.S PGPUB No. 2018/0206711) in view of Joseph, et al. (U.S PGPUB No. 2018/0055589).
Regarding claims 5 and 6, Piskun teaches the multicatheter subsystem of claim 4.  Piskun does not teach the limitations of instant claim 5, that is wherein the system is further comprising a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement.  Piskun also does not teach the limitations of instant claim 6, that is wherein at least one of the actuating arrangements includes: a plurality of control lumens attached to and surrounding a central lumen to which one of the instruments is removably attached; and a plurality of pull wires each extending through one of the control lumens, a proximal end of each of the pull wires being operatively connected to the control assembly.
Joseph teaches (Figure 5, elements 300 and 302) robotically steerable catheter systems for performing minimally invasive diagnostic and therapeutic procedures (paragraphs [0001] and [0077]).  Joseph also teaches wherein the system that includes a robotic instrument driver that comprises multiple pulleys.  Each of the pulleys is attached to one of the pullwires, and each of the pulleys is configured to be rotated by a motor in the robotic instrument driver and contribute to deflection of the articulating section of the catheter body (paragraph [0022]).  Joseph also teaches that the system may include a load balancing actuation mechanism for facilitating proportional tensioning of each pullwire within at least one group of pullwires (paragraph [0023]).  Joseph further teaches (Figures 16A and 18A) that examples of load balancing actuation mechanisms includes a two-way whiffletree and a three-way whiffletree (paragraphs [0023], [0114], and [0116]).  Joseph also teaches (Figure 7C, elements 30, 32 – catheter sidewall, e.g. central lumen, 34 – pullwires, e.g. control lumen) that the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Piskun’s and Joseph’s teachings for performing minimally invasive procedures with the use of catheters.  Piskun teaches that the endoscopic instruments can be robotically controlled and so one of ordinary skill in the art would have recognized the need for an actuating arrangement (see paragraph [0132] of Piskun).  One of ordinary skill in the art would want to use Joseph’s teachings as it details a robotically controlled steerable catheter system that can be teleoperated by a health care professional that is outside of the patient’s room.  One of ordinary skill in the art would want to implement this teaching in Piskun’s system because Piskun’s control system comprises a handle that must be manually operated by the healthcare professional and therefore lacks the efficiency and productivity benefits that come with a fully teleoperable system.  Therefore, claims 5 and 6 are unpatentable over Piskun and Joseph, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792